The English reporters prove this motion to be allowable, and our courts have adopted the same practice. The ground they go on is that an administrator shall not be charged de bonispropriis, if at any time before he is fixed with a judgment he offers to plead a full administration and will prove it. The (68) court, however, will not suffer him to gain any improper advantage by the motion, nor put the other party under any disadvantage by his pleading so late; he must plead that he had no assets at the time of the suit commenced, nor at any time since, wherewith he could satisfy the plaintiff's demand, or he must show specially what assets he had at or since the commencement of the action. Strange, 1075, shows this to have been the practice in the English courts.
The Court gave time to file the plea as moved for.
NOTE. — See Anonymous, 2 N.C. 484, and the note thereto.